PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,635,608
Issue Date: April 8, 2020
Application No. 15/805,879
Filing or 371(c) Date: 7 Nov 2017
Tile	METHOD FOR PERFORMING COMMUNICATION BETWEEN PERIPHERAL DEVICES OF MOBILE TERMINAL AND MOBILE TERMINAL: 

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request filed October 21, 2020, which is being treated as a request under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is GRANTED.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-2991.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  










The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.


/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	OPPO/Ladas & Parry LLP
	10140 Avenue of the Americas
	New York, NY  10018



    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.